727 N.W.2d 626 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
William Todd LaPLANTE, Defendant-Appellant.
Docket No. 132560. COA No. 270289.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the October 3, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Delta Circuit Court for a determination of whether the defendant is indigent and, if so, for the appointment of appellate counsel, in light of Halbert v. Michigan, 545 U.S. 605, 125 S.Ct. 2582, 162 L.Ed.2d 552 (2005). Appointed counsel may file an application for leave to appeal to the Court of Appeals, and/or any appropriate postconviction motions in the trial court, within twelve months of the date of the circuit court's order appointing counsel, as, at the time the defendant was denied counsel, he was entitled to file pleadings within twelve months of sentencing rather than six. See the former versions of MCR 7.205(F)(3), MCR 6.311, and MCR 6.429. Counsel may include among the issues raised, but is not required to include, those issues raised by the defendant in his application for leave to appeal to this Court. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should now be reviewed by this Court.
We do not retain jurisdiction.